Citation Nr: 1613583	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to include as secondary to major depressive disorder.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to major depressive disorder.

3.  Entitlement to service connection for diverticulitis, to include as secondary to major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1980.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In March 2011, the Veteran presented testimony at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In May 2011 and September 2014 the Board remanded the case for additional development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claims.

Medical records were added to the claims file after the VA examiner rendered her July 2011 opinion.  Some of the added medical records are dated before the July 2011 VA examination.  The medical records could potentially affect the examiner's opinion.  Therefore, because the examiner did not have access to all of the evidence in support of the Veteran's claims when she rendered her opinion, an addendum opinion should be obtained.  

Additionally, the Board notes that the July 2011 examiner's report is unclear as to a diagnosis of IBS. The examiner appears to not diagnose IBS but then lists IBS as a problem associated with the diagnosis. Given the additional medical records provided and the unclear examination report, the Board finds that it is necessary that the examiner provide clarity regarding if IBS has been diagnosed, and if so provide an opinion and rationale regarding a nexus.

The Board finds that the examiner's opinion and rationale are incomplete in regards to evaluating secondary service connection.  She did not give a full opinion and rationale regarding secondary service connection, as she did not address whether it is at least as likely as not that the Veteran's disabilities are aggravated by his service-connected major depressive disorder.  Therefore, an addendum opinion is required.

Lastly, the Board notes that VA medical records have been obtained through January 2015.  Given the possibility that the Veteran has continued to receive treatment for his disabilities since January 2015, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After obtaining any additional medical evidence, return the claims file to the examiner who provided the July 2011 opinion, if available.  The examiner shall offer an addendum opinion.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinions with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinions with rationale must be rendered by another qualified examiner.

Based on review of the entire record and history provided by the Veteran, the examiner is asked to address the following:

a.)  Does the Veteran currently have irritable bowel syndrome?

b.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed conditions (to include hemorrhoids, diverticulosis, and irritable bowel syndrome, if diagnosed) had its clinical onset during service or is otherwise related to an event or incident in service?

c.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed conditions (to include hemorrhoids, diverticulosis, and irritable bowel syndrome, if diagnosed) was caused or aggravated beyond its natural progression by his service connected major depressive disorder.  

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

3.  After completion of the above development, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


